IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 754 CAP
                                           :
                    Appellee               :
                                           :
                                           :
            v.                             :
                                           :
                                           :
HAROLD MURRAY IV,                          :
                                           :
                    Appellant              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of August, 2017, the Petition for Review of Interlocutory

Orders is DENIED.